The Court, (nem. con.) at the prayer of the plaintiff, instructed the jury that the defendant was liable for the whole amount paid by the plaintiff to take up the note.
Thruston, J., and Morsell, J., were of opinion that this ease differs from that of McDonald and Magruder at Washington, in this particular, that here the plaintiff was not originally one of the indorsers before the note was offered for discount.
Cranch, C. J., did not think that that circumstance was material, because he was of opinion that the prior indorser was liable to the subsequent, for the whole, unless there be an agreement to the contrary.